Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11 has been cancelled for being directed toward a nonelected invention.
Claim 18 has been amended to state from “The fuel additive or mining collector of claim 1” to “The fuel additive or mining collector of claim 5.” 
Claim 19 has been amended to state from “The fuel additive or mining collector of claim 1” to “The fuel additive or mining collector of claim 5.” 
Claim 20 has been amended to state from “The fuel additive or mining collector of claim 1” to “The fuel additive or mining collector of claim 5.” 

Reasons for Allowance
Claims 5-10, 12, 14, and 16-20 are allowed.
Claim 11 has been cancelled for being directed toward a nonelected invention.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes TINETTI et al. (USPGPUB 2010/0242341) and GREEN et al. (USPGPUB 2011/0041387).
Both TINETTI et al. and GREEN et al. teach aminoalcohols.
The prior art references do not teach an additive with formula: 

    PNG
    media_image1.png
    273
    212
    media_image1.png
    Greyscale

wherein G is chosen from -O(CH2CH2O)n,- (CH2CH(CH3)O)m-(CH2CH(CH2CH3)O)q -(CH2CH2CH2NH)rH and wherein n, m, q, and r are not all zero.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771